Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Amendment filed 07/28/2021, the following has occurred: claims 1, 6-7, and 12-13 have been amended and claims 8-9, 11, 17-18, and 20 have been canceled.  Now, claims 1-7, 10, 12-16, and 19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10, 12-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receiving a first user input indicating whether a plurality of prior probability factors indicates a prior probability of dyslexia for a user, a second user input selecting from a plurality of dyslexia screening tests, a dyslexia screening test administered to the user, and a third user input indicating whether the dyslexia screening test indicated a risk of dyslexia, selecting the screening test data associated with the dyslexia screening tests selected by the user; calculate a Bayesian positive predictive value responsive to a positive user input, or a Bayesian negative value responsive to a negative user input, received from the user, based on the screening test data, associated with the dyslexia screening test; selecting a recommendation from the plurality of recommendations, according to a level, in the plurality of levels, associated with the Bayesian positive predictive value or the Bayesian 
9.	These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user that constitute Mental Processes, but for the recitation of generic computer components.  For example, but for the recitation of a GUI and a server with a processor, collecting the first, second, and third data inputs and calculating a Bayesian positive or negative predictive value could be accomplished by a user observing the data inputs and mentally or with the aid of pen and paper performing the calculation.  Similarly, but for the recitation of a GUI, the report could be generated by a user mentally or with the aid of pen and paper performing the calculation, a probability of dyslexia, and a recommendation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly the claim recites an abstract idea. Alternatively, if the calculations were considered to be too complex to be performed mentally, these calculations also encompass Mathematical Concepts.  
10.	Claims 2-5 further define the inputs used in calculating whether the user has a probability of dyslexia. Claims 6-7 and 10 recited similar limitations to claims 1-5 along with further defining the Bayesian predictive value.  Claims 12-16 and 19 recite similar method steps to system claims 1-11. Therefore, these claims further expand on the abstract idea identified above.
11.	This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas.  For example the claims recite “a data store coupled to a network,” “a client device coupled to the network displaying a Graphical User Interface (GUI) generated by a server” including a plurality of GUI elements, “a server, comprising a computing device coupled to the network and 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Additionally, storing and retrieving data from memory is insufficient to amount to significantly more than an abstract idea (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan, US Patent Application Publication No. 2019/0043618 in view of Wasowicz, US Patent Application Publication No. 2005/0106540 and further in view of Kobberling et al, The Predictive FactorA Method to Simplify Bayes' Formula and its Application to Diagnostic Procedures.
As per claim 1, Vaughan teaches a system, comprising: a data store coupled to a network of computing devices and storing, in association: a screening test data for each of a plurality of dyslexia 
Vaughan does not explicitly teach a first GUI control receiving from a user operating the client device a first user input indicating whether a prior probability of dyslexia exists for the user or that the predicted values are Bayesian positive or Bayesian negative predictive values. Vaughan also does not explicitly teach a false positive data for the screening tests.
Wasowicz teaches an interface for collecting input indicating whether a prior probability of dyslexia exists for a user (see paragraph 0115; collected data regarding a family history of dyslexia represents a prior probability of dyslexia for the user).  It would have been obvious to one of ordinary 
Kobberling teaches a diagnostic analysis of patient test results that includes calculating Bayesian positive or negative results based on sensitivity and specificity (see pages 586-587).  Kobberling further teaches deriving false negative for a diagnostic test given sensitivity and true positive data (see page 586).  Since these parameters are given in Vaughan, false negative data could also be derived based on the teachings of Kobberling.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to supplement or substitute the calculations of Vaughan with this calculation and data with the motivation of improving the testing in Vaughan by incorporating predictive values (see page 591, Conclusion of Kobberling).
As per claim 2, Vaughan, Wasowicz, and Kobberling teaches the system of claim 1 as described above.  As noted above, Vaughan does not explicitly teach the prior probability of dyslexia.  Wasowicz further teaches the prior probability of dyslexia is identified by: the user having delays in speech and language development as a child; or the user having a first degree biological relative with a history of dyslexia (see paragraph 0115; collects data regarding competencies in speech sound awareness, word retrieval, etc.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this data within the system of Vaughan for the reasons given above with respect to claim 1.
As per claim 3, Vaughan, Wasowicz, and Kobberling teaches the system of claim 1 as described above.  As noted above, Vaughan does not explicitly teach the prior probability of dyslexia.  Wasowicz further teaches the user indicating, via a GUI control displayed on the GUI, that the user did not have delays in speech and language development as a child (see paragraph 0115) and a GUI control determining whether the user had a relative with a history of dyslexia (see paragraph 0115).  Wasowicz explicitly identified as dyslexia as it is at paragraph 0115, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include this recognized reading or other learning disability question with regard to a first degree biological relative since the closest relatives would likely be the most relevant for recording medical history.  Additionally, the only difference between the claim and the prior art is the content of the GUI display.  Such non-functional, descriptive material does not differentiate the claim from the prior art.
As per claim 4, Vaughan, Wasowicz, and Kobberling teaches the system of claim 1 as described above.  Vaughan further teaches an identified prevalence rate of dyslexia in a population (see paragraphs 0174 and 0267).   As noted above, Vaughan does not explicitly teach the prior probability of dyslexia Wasowicz further teaches the user indicating a prior probability of dyslexia (See paragraph 0115).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to collect this data within the system of Vaughan for the reasons given above with respect to claim 1.
As per claim 5, Vaughan, Wasowicz, and Kobberling teaches the system of claim 4 as described above. Vaughan further teaches the GUI displays a GUI control requesting a confirmation of a default prevalence rate displayed on the GUI (see paragraph 0194).
Claim 6 recites substantially similar limitations to those addressed above in claim 1 and, as such, is rejected for similar reasons as given above.
As per claim 7, Vaughan, Wasowicz, and Kobberling teaches the system of claim 6 as described above. Vaughan further teaches  the user input received from the GUI further includes: a selection of a second dyslexia screening test administered to the user (see paragraph 0220; additional tests can be presented to refine diagnosis); and a second selection indicating whether the second dyslexia screening 
As per claim 10, Vaughan, Wasowicz, and Kobberling teaches the system of claim 6 as described above. Vaughan does not explicitly teach the predicted values are Bayesian positive or Bayesian negative predictive values. Kobberling further teaches the Bayesian negative predictive value is calculated by subtracting the negative predictive value from 1 (see pages 586-587).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this calculation to the calculated results of Vaughan for the reasons given above with respect to claim 1.
Claims 12-16 and 19 recite substantially similar method limitations to those addressed in system claims 1-7 and 11 and, as such, are rejected for similar reasons as given above.

Response to Arguments
In the remarks filed 07/28/2021, Applicant argues that (1) the claims recite steps of receiving selections via a GUI, performing steps on a processor, and result in an improved user interface, which, according to PTO guidance, integrates and abstract idea into a practical application; (2) paragraphs 0026 
In response to argument (1), it appears that Applicant is analogizing the claimed invention to claim 1 of published example 37 of the 2019 PEG.  In the analysis of that example, the abstract idea was integrated into a practical application by reciting “a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  Importantly here, the technical improvement results in “an improved user interface for electronic devices” through recited steps of a processor determining the amount of use of icons displayed on a GUI and using that information to automatically move the icons to a new position on the GUI.  In contrast, the GUI elements recited in the instant claims are only used for receiving user selections and for outputting a report.  The claims do not recite any analysis of graphical elements such as icons as in published example 37.  The claims also do not recite any rearrangement of how graphical elements are displayed within the GUI.  There is no indication that the claimed steps result in “an improved user interface for electronic devices.”  Instead, as set forth in the above rejections, the recited GUI elements are merely utilized as a tool to implement the abstract idea, only being involved in insignificant, extra-solution data gathering and display activity.  Therefore, the combination does not integrate the abstract idea into a practical application.
In response to argument (2), none of the improvements highlighted in the cited portions of the specification are technical improvements, similar to those of published example 37.  The disclosed improvements include allowing practitioners to determine which individuals are at the highest risk of dyslexia, helping those at high risk get better resources and interventions, and improving predictive validity.  Each of these improvements results from improved statistical calculations regarding the presence of dyslexia.  There is no indication that these improvements are related to any technical 
Argument (3) fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Therefore, the examiner respectfully refers to the updated rejections set forth above with new citations and explanations of how the prior art teaches the amended claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626